Citation Nr: 1205410	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  11-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) South Central VA Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency room services received at the Mena Regional Health System on February 9, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) South Central VA Health Care Network, in Flowood, Mississippi. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.  At the hearing the Veteran submitted a duplicate of a July 2010 lay statement that was considered by a December 2010 statement of the case.  At the hearing the Veteran also submitted a waiver of RO review of the letter he submitted.

On December 21, 2011 VA published notice in the Federal Register of amendments to the regulations concerning reimbursement of emergency hospital care and medical services provided to eligible veterans.  76 Fed. Reg. 79,067, 79,072 (December 21, 2011).  The Board has reviewed the amendments and the changes have no effect on the outcome of the Veteran's claim.


FINDINGS OF FACT

1.  On February 9, 2010, the Veteran received emergency room services at the Mena Regional Health System (Mena Regional), a non-VA medical facility for which he incurred medical expenses.  

2.  The Mena Regional medical records indicate that deep vein thrombosis (DVT) was suspected and state that the Veteran's condition was emergent.

3.  The local VA outpatient clinic was unable to treat the Veteran and referred the Veteran to a VA medical center 130 miles away.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at the Mena Regional Health System on February 9, 2010, are met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.53, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), does not apply in the instant case.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable. See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any event, the Board has reviewed the case for purpose of ascertaining whether the appellant has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses, and the Board concludes that the requirements for the fair development of the appeal have been met in this case.

The Veteran seeks payment or reimbursement for unauthorized medical expenses for treatment at Mena Regional, a non-VA facility, on February 9, 2010.  

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care.  See 38 U.S.C.A. §§ 1725 and 1728.  Section 1728 provides for payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, but only under certain circumstances that are not met in this case, such as when the medical care is for a service-connected disability or when the Veteran is totally disabled due to service-connected disability.  The Veteran has no service-connected disability.

Under 38 U.S.C.A. § 1725, entitlement to payment or reimbursement for emergency care arises only where all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  

Based on the above and the evidence of record, the Board concludes that the Veteran's claim should be granted.  

During his August 2011 hearing, the Veteran testified that he went to the VA Clinic in Mena and that the doctor at the VA clinic stated that there was nothing he could do for the Veteran and told the Veteran to go to Mena Regional.  

In this case the Board finds that a prudent layperson reasonably would expect that delay in seeking immediate medical attention would be hazardous to life or health.  This is shown by the Veteran's extreme pain recorded in the medical records and by the notation on a Mena Regional medical screening document that the Veteran's situation was emergent.  This is further shown by the ultrasound testing done by Mena Regional due to suspected DVT.  Considering the Veteran's extreme pain, considering that the suspected DVT is an emergent condition, and considering the Mena Regional classification of the Veteran's situation as emergent, it was reasonable for the Veteran to expect that delay in seeking immediate medical attention would be hazardous to life or health.  Accordingly, the Board finds that the Veteran's situation on February 9, 2010 was a medical emergency.  

The Board recognizes that in December 2010 a VA physician reviewed the Veteran's records and found that the Veteran's condition at that time was non-emergent.  Although it is now clear in retrospect that the Veteran's situation was not life threatening, such was not apparent prior to the administration of medical treatment and the Board finds that at that time the Veteran's condition was a medical emergency as defined by 38 C.F.R. § 17.1002(b).

With regard to whether a VA facility was readily available, the Board notes the fact that the Veteran went to the nearby VA outpatient facility and was told by the treating VA physician that the VA facility could do nothing for the Veteran and scheduled the Veteran to go to a VA hospital in Little Rock, Arkansas.  This indicates that the VA outpatient facility in Mena, Arkansas was not feasibly available for treating the Veteran.  With regard to the Veteran first going to Mena Regional prior to the VA outpatient clinic, given the apparent seriousness of his condition at that time, it was reasonable for the Veteran to think he needed a full service hospital to treat his condition rather than an outpatient clinic.  Considering that the closest VA hospital was 130 miles away, the Board finds that a VA facility was not feasibly available as defined by 38 C.F.R. § 17.1002(c).

In summary, the Board finds that all the conditions of 38 C.F.R. § 17.1002 were met including a medical emergency and that a VA facility capable of treating the Veteran was not feasibly available.  See 38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002. 

Accordingly, the Board finds that evidence is at least in equipoise and payment or reimbursement by VA for emergency room services received at the Mena Regional Health System on February 9, 2010 is warranted.  38 U.S.C.A. § 5107(b). 



ORDER

Payment or reimbursement of unauthorized medical expenses for emergency room services received at the Mena Regional Health System on February 9, 2010, is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


